Citation Nr: 1531288	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  15-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a back disability on a schedular basis.

2.  Entitlement to an evaluation in excess of 10 percent for a back disability on an extraschedular basis.

3.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

4.  Entitlement to an evaluation in excess of 10 percent for hypertension on a schedular basis.

5.  Entitlement to an evaluation in excess of 10 percent for hypertension on an extraschedular basis.

6.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.

8.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for primary insomnia.

10.  Entitlement to special monthly compensation for loss of use of a creative organ.

11.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1999 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from January 2014 and October 2014 rating decision of Department of Veterans Affairs (VA) Regional Offices (ROs).

The United States Court of Appeals for Veterans Claims (Court) held that when a claimant seeks service connection for PTSD, such a claim must be considered a claim for any psychiatric disability raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has broadened the claim of service connection for PTSD and depression, as shown above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date prior to September 14, 2013 for the grant of service connection for coronary artery disease, effective dates prior to May 20, 2007 for the grant of service connection for a back disability and hypertension, and effective dates prior to March 9, 2010 for the grant of 10 percent evaluations for a back disability and hypertension, have been raised by the record in the July 2014 and January 2015  Notice of Disagreements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of an increased evaluation for coronary artery disease, increased evaluations for a back disability and hypertension on extraschedular bases, service connection for a gastrointestinal disability, primary insomnia, and sleep apnea, special monthly compensation for loss of use of a creative organ, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees, and he does not have muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

2.  The Veteran's diastolic pressure has been predominantly less than 110 and his systolic pressure has been predominantly less than 200.

3.  The Veteran's acquired psychiatric disability had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2013 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), service personnel records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examinations in August 2013, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Back Disability

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected back condition.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

At the August 2013 VA examination the Veteran was diagnosed with a lumbosacral strain.  He reported flare-ups once a year when his back was aggravated by activity.  Range of motion was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was no objective evidence of painful motion.  There were no additional limitations of motion on repetitive use testing or guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was full, deep tendon reflexes were normal, a sensory examination of the lower extremities was normal, and there was no radicular pain or other signs or symptoms due to radiculopathy.  The examiner felt that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran occasionally used a back brace.  The back condition affected the ability to work because it limited lifting.  There was not any treatment related to the back in the applicable period.

The Veteran does not qualify for a 20 percent evaluation, the next highest available, because forward flexion of the thoracolumbar spine has not been limited to 60 degrees and combined range of motion has not been limited to 120 degrees.  Forward flexion was to 90 degrees and the combined range of motion was 240 degrees at the August 2013 VA examination.  Furthermore, the examination results did not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The record does not show that the Veteran has intervertebral disc syndrome, and therefore Diagnostic Code 5243 is not applicable.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the limitations that the Veteran has as a result of his service-connected back disability, but the current disability evaluation contemplates these limitations.  In this regard, the VA examiner found that there was no objective evidence of pain on repetitive motion and there were no additional limitations after three repetitions of range of motion.  Thus, the 10 percent evaluation presently assigned adequately contemplates the objective findings and subjective complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected back disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim of an evaluation in excess of 10 percent for a back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Hypertension

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected hypertension.  Pursuant to DC 7101, a 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

Blood pressure readings from August 2011, including from the August 2013 VA examination, show diastolic pressure between 59 and 93 and systolic pressure between 114 and 170.  The Veteran said at the August 2013 VA examination that he had been prescribed medication in the past for hypertension but had not received refills when he asked.  The examiner noted that the Veteran had been prescribed lisinopril and metoprolol for hypertension.  The Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination the heart had regular rhythm and rate.  The examiner felt that the hypertension impacted the Veteran's ability to work because the Veteran stated that it had led to other medical problems.  He had been told that he could not lift weights or walk because of his hypertension.  A doctor he told him he could not be a physical therapist because his heart condition required that he take breaks.  At an October 2014 VA examination for heart conditions, blood pressure was 153/92, and it was noted that the blood pressure was well controlled with medication.

At no time has the diastolic pressure been predominantly 110 or more or the systolic pressure predominantly 200 or more.  The Board therefore finds that the Veteran's hypertension most nearly approximates the criteria for a 10 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.104, Diagnostic Code 7101.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for an evaluation in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs show that at the June 1999 enlistment examination the Veteran was normal from a psychiatric standpoint.  At May 2000 psychology treatment the Veteran complained of difficulty establishing interpersonal relationships and haunting thoughts of his dysfunctional family history.  No psychiatric diagnosis was made, but the Veteran was noted to have a history of aggressiveness, emotional problems, poor social relationships, and irritability.  The Veteran reported a diagnosis of depression at age 16 and that he had taken Prozac and Zoloft.  At March 2001 treatment the diagnosis was rule out mood disorder due to a general medical condition.  The Veteran's mood was mildly dysphoric.  In April 2005 the Veteran complained of symptoms of depression, including depressed mood, low motivation, lack of concentration, social withdrawal, excessive sleeping, tearfulness, hopelessness, helplessness, irritability, forgetfulness, and low self-esteem.  January 2007 STRs indicate diagnoses of adjustment disorder with depressed mood and depression.

The Veteran had a psychiatric VA examination in November 2013 at which he was diagnosed with major depressive disorder and PTSD.  He reported complete social isolation with little interest and much discomfort in all social activities.  The Veteran had lost several jobs due to impatience, irritability, and conflicts.  He had not worked for over two years.  He denied psychiatric difficulties or history prior to military service.  The Veteran had daily difficulty with decreased mood, decreased energy, decreased interest, decreased self-esteem, sleep and appetite disturbance, concentration and focus, feelings of hopelessness and helplessness, irritability, and some passive suicidal ideation without plan or intent.  The examiner felt that it was not possible to completely differentiate the symptoms of major depressive disorder and PTSD.

The Veteran had a VA mental disorders examination in October 2014 at which he was diagnosed with major depression, recurrent, severe.  The Veteran was noted to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He isolated himself and lacked interests other than caring for his dog.  The examiner noted that the records reflected that the depression existed prior to service, as the Veteran began counseling and medication management for depression at the age of eight, as discussed in May 2000 service treatment records.  The Veteran said that he initiated counseling to improve his impaired social skills and his ability to form relationships and to deal with longstanding issues from childhood.  The examiner felt that this indicated a continuation of pre-existing symptoms rather than an aggravation of symptoms during service.  In addition, the service treatment records did not show an Axis I diagnosis.  Therefore, the depression was not at least as likely as not caused by, incurred in, or aggravated by military service.  

In May 2015, a private psychologist diagnosed the Veteran with major depressive disorder, recurrent, moderate.  The Veteran was noted to be socially isolated and withdrawn, and he said that he could no longer enjoy activities.  The psychologist opined that it was more likely than not that the Veteran's major depressive disorder began in military service, continued uninterrupted, and had been aggravated by the service-connected coronary artery disease.  Medical literature regarding there being a causal relationship between medical and psychiatric difficulty, and mental health and military service, was cited.  Statements from individuals who served with the Veteran or knew him before and after service indicating a change in his mental state after service were also cited, as were the STRs and VA examinations.  VA treatment records also show a diagnosis of major depressive disorder.

Considering all of the evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's psychiatric acquired disability is related to service.  The October 2014 VA examiner's opinion reflects a psychiatric disability since service.  This is consistent with the with the private May 2015 opinion.  After discussing the Veteran's history and the findings on examination, the psychologist who provided the May 2015 opinion stated that the Veteran had major depressive disorder that at least as likely as not had its onset in service.  Therefore, the opinion supports the Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.).  

In weighing the evidence overall, the Board finds that it is at least in equipoise as to whether the Veteran's acquired psychiatric disability is related to service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for a back disability is denied.

An evaluation in excess of 10 percent for hypertension is denied.

Service connection for an acquired psychiatric disability is granted.

REMAND

The Veteran seeks service connection for a gastrointestinal disability.  He had a VA esophageal conditions examination in October 2014 at which he was diagnosed with bloating with lactose intolerance.  The examiner did not provide an opinion as to whether this is related to service.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new opinion must be obtained before the claim can be decided on the merits.  

Regarding the claim for service connection for primary insomnia, in July 2014 the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Medical literature submitted by the Veteran's representative in June 2015 analyzed the relationship between sleep apnea and psychiatric disorders.  Therefore, the issue of service connection for sleep apnea has been characterized to include as secondary to an acquired psychiatric disability.  The claim for service connection for sleep apnea is therefore inextricably intertwined with the claim for service connection for an acquired psychiatric disability, and a decision would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  In addition, the resolution of the issues of entitlement to service connection for a gastrointestinal disability, acquired psychiatric disability, sleep apnea, and primary insomnia, and an increased evaluation for coronary artery disease may affect whether the Veteran is entitled to a TDIU and special monthly compensation based on loss of use of a creative organ.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU and special monthly compensation claims would, at this point, be premature.  See id.  

In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for a back disability and hypertension will also be remanded.

The record shows that the Veteran receives treatment through VA.  VA treatment records to September 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the Veteran must be afforded a contemporaneous VA examination to assess the current severity of his coronary artery disease that includes cardiac stress testing.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service stomach, sleep apnea, insomnia, and erectile dysfunction disabilities, and the nature, extent and severity of his coronary artery disease, back disability and hypertension, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from September 2014 to the present.

4.  Obtain an addendum to the VA opinion from the October 2014 esophageal conditions examination.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  The reviewer should provide an opinion as to whether it is at least as likely as not that the Veteran's bloating with a lactose intolerance is related to or had its onset in service.  

A complete rationale must be offered for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

5.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected coronary artery disease.  All applicable testing should be performed, including cardiac stress testing.  The examiner must identify the impact of the disability on the Veteran's ability to secure or follow a substantially gainful occupation.  If it would be speculative to state such an opinion, the examiner must state why that is so.

6.  Schedule the Veteran for a VA examination for erectile dysfunction.  If the Veteran is found to have erectile dysfunction, the examiner should provide an opinion as to whether it is at least as likely as not that it is related to or had its onset in service.  The examiner should also provide an opinion as to whether it is at least as likely as not that erectile dysfunction was caused or aggravated by a service-connected disability.

A complete rationale must be offered for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

7.  Issue the Veteran a statement of the case on his claim of entitlement to service connection for primary insomnia, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.

8.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


